 


116 HRES 958 EH: Condemning the practice of politically motivated imprisonment and calling for the immediate release of political prisoners in the Russian Federation and urging action by the United States Government to impose sanctions with respect to persons responsible for that form of human rights abuse.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 958 
In the House of Representatives, U. S.,

December 3, 2020
 
RESOLUTION 
Condemning the practice of politically motivated imprisonment and calling for the immediate release of political prisoners in the Russian Federation and urging action by the United States Government to impose sanctions with respect to persons responsible for that form of human rights abuse. 
 
 
Whereas the right to liberty and security of a person and the protection from arbitrary imprisonment are among the principal human rights guaranteed by Article 9 of the International Covenant on Civil and Political Rights, Article 23 of the Concluding Document of the Vienna Meeting of the Conference on Security and Cooperation in Europe, and Article 5 of the European Convention on Human Rights; Whereas the Russian Federation, as member of the United Nations, the Organization for Security and Cooperation in Europe (OSCE), and the Council of Europe, is bound by international commitments with regard to human rights and the rule of law; 
Whereas, on October 3, 2012, the Parliamentary Assembly of the Council of Europe adopted Resolution 1900 (2012) which defined anyone whose detention has been imposed in violation of one of the fundamental guarantees set out in the European Convention on Human Rights and its Protocols and is the result of proceedings which were clearly unfair and … appears to be connected with political motives of the authorities as a political prisoner; Whereas based on the criteria of the Parliamentary Assembly of the Council of Europe Resolution 1900 (2012), the Memorial Human Rights Center, a Russian nongovernmental organization, estimates that there are currently more than 300 political prisoners in the Russian Federation, a six-fold increase since 2015; 
Whereas the Memorial Human Rights Center list of Russian political prisoners includes journalists, civil society activists, human rights advocates, participants of peaceful organizations, and Ukrainian citizens from illegally annexed Crimea; Whereas the Russian Federation’s longest-detained political prisoner, Alexey Pichugin, has been incarcerated since June 19, 2003, in violation of two rulings by the European Court of Human Rights and the opinion by the United Nations Working Group on Arbitrary Detention; 
Whereas investigative journalist and former editor of the independent newspaper Noviye Kolyosa, Igor Rudnikov was held in pretrial detention from November 1, 2017, until June 17, 2019, on alleged extortion charges, which were later dropped by the court; Whereas Igor Rudnikov’s detention and charges were criticized by the OSCE Representative on Freedom of the Media and Reporters without Borders, calling them clearly trumped-up and an act of political revenge, respectively; 
Whereas opposition activist Konstantin Kotov was sentenced to 1.5 years imprisonment on April 20, 2020, for participating in peaceful demonstrations, in a ruling Amnesty International has described as a profound injustice; Whereas Anastasia Shevchenko, an activist in the Open Russia movement, has been held under house arrest since January 23, 2019, on the charge of belonging to an undesirable organization and has been designated by Amnesty International as a prisoner of conscience; 
Whereas Yuri Dmitriev, a leader of Memorial Society’s branch in the Republic of Karelia region of the Russian Federation who has worked to document mass burial sites from Stalin-era executions, has been held in detention since June 28, 2018, on charges of child pornography that Human Rights Watch has described as bogus and part of an ongoing smear campaign, and was sentenced to 13 years in prison on September 29, 2020;  Whereas Dennis Christensen, a Jehovah’s Witness and a Danish citizen, was sentenced to 6 years’ imprisonment on February 6, 2019, in a decision condemned by the United States Commission on International Religious Freedom as part of the broader pattern of the Russian Government engaging in or tolerating severe violations of religious freedom; 
Whereas, on February 10, 2020, 7 activists from Russia’s Penza Oblast were sentenced to terms of 6 to 18 years for alleged membership in a terrorist group following a detention marked by torture, ill-treatment to extract confessions, and periods held incommunicado; Whereas Human Rights Watch described the case as an example of the Russian authorities abusing counterterrorism laws to silence critics and deny fundamental human rights; 
Whereas, on August 6, 2020, a court in Moscow sentenced seven activists to between four years suspended and sevem years in prison for participating in an alleged extremist organization, The New Greatness, after an investigation marked by the use of provocateurs, torture, ill-treatment, and forced confessions, in what the Memorial Human Rights Center and the Moscow Helsinki Group have described as a politically motivated case aimed at suppressing the freedom of expression; Whereas, on June 18, 2019, the Department of State affirmed that the United States is deeply concerned by the growing number of individuals … identified by credible human rights organizations as political and religious prisoners held by the Government of the Russian Federation and called on the Government of the Russian Federation to release all those identified as political or religious prisoners immediately and cease its use of the legal system to suppress dissent and peaceful religious practice;  
Whereas, on January 28, 2020, 43 parliamentarians from 16 European countries introduced a Resolution in the Parliamentary Assembly of the Council of Europe to appoint a rapporteur to examine the growing crisis with politically motivated imprisonments in the Russian Federation; and Whereas, on June 29, 2020, the Parliamentary Assembly of the Council of Europe’s Legal Affairs Committee appointed Icelandic lawmaker Thorhildur Sunna Aevarsdottir to serve as the rapporteur on political prisoners in Russia: Now, therefore, be it 
 
 That the House of Representatives— (1)condemns the practice of politically motivated imprisonment in the Russian Federation that violates the country’s international obligations on human rights and the rule of law and expresses its solidarity with all those unjustly imprisoned in the Russian Federation; 
(2)calls on the Government of the Russian Federation to immediately release individuals designated by the Memorial Human Rights Center as political prisoners under the criteria of the Parliamentary Assembly of the Council of Europe Resolution 1900 (2012), including Alexey Pichugin, Konstantin Kotov, Anastasia Shevchenko, Yuri Dmitriev, and Dennis Christensen; (3)urges the United States Government, in all its interactions with the Government of the Russian Federation, to raise individual cases of Russian political prisoners and advocate for their release; and 
(4)calls on the Secretary of State and the Secretary of the Treasury to use their authority under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208), the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328), and other applicable United States statutory authorities to designate officials of the Government of the Russian Federation who are responsible for human rights abuses in the form of politically motivated imprisonment.  Cheryl L. Johnson,Clerk. 